Nott, J.
The only question in this case, in addition to the one taken in the first case, is, whether the jury can find a person guilty of petit larceny, where the property stolen is proved to be of greater value than twelve pence. However absurd it may appear, that a jury who are sworn to determine a case according to evidence, should be authorised to find goods stolen of less value than twelve pence, when all the witnesses swear they are of much greater value; it is what Judge Blathstone calls a pious perjury, which they have been indulged in until it has become the law of the land. The prin-eiple has been too long established to be now called in question, and, therefore, a new trial must be refused.
Justices Smith, Brevard and Grimke concurred.